Legal Servs. for The Elderly, Disabled Or Disadvantaged of W. N.Y., Inc. v Erie County (2021 NY Slip Op 06265)





Legal Servs. for The Elderly, Disabled Or Disadvantaged of W. N.Y., Inc. v Erie County


2021 NY Slip Op 06265


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


893 CA 20-01582

[*1]LEGAL SERVICES FOR THE ELDERLY, DISABLED OR DISADVANTAGED OF WESTERN NEW YORK, INC., KAREN NICHOLSON, CHIEF EXECUTIVE OFFICER, AS PERMANENT GUARDIAN OF DAVID GLENN, PLAINTIFF-RESPONDENT,
vERIE COUNTY, DEFENDANT-APPELLANT, AND ERIE COUNTY SHERIFF'S DEPARTMENT, DEFENDANT. 


FELDMAN KIEFFER, LLP, BUFFALO (ADAM C. FERRANDINO OF COUNSEL), FOR DEFENDANT-APPELLANT.
ROLAND M. CERCONE, PLLC, BUFFALO (ROLAND M. CERCONE OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (Daniel Furlong, J.), entered October 16, 2020. The order, among other things, denied the motion of defendant Erie County for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court